Citation Nr: 1044837	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a hearing 
before the Board in Washington, DC on February 25, 2010, but he 
failed to appear for the hearing.  In October 2009, the Veteran's 
representative informed the Board that the Veteran was absent due 
to currently undergoing hospice care, and submitted the Veteran's 
request to withdraw his Board hearing request.  The Board finds 
there is no Board hearing request pending at this time.  
38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the TDIU claim on 
appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

The Veteran makes conflicting contentions regarding his inability 
to maintain substantially gainful employment.  In a June 2008 
claim for unemployability compensation, via a VA Form 21-8940, 
the Veteran asserted that he has not worked since 2003 because of 
his service-connected posttraumatic stress disorder (PTSD).  In a 
September 2007 report of contact, he asserts he has not worked 
since 2005 due to medical treatment for colon and liver cancer.  
More recently in an April 2009 substantive appeal, via a VA Form 
9, the Veteran reports that he is currently undergoing hospice 
care for stage IV rectal cancer. 

In a September 2007 rating decision, the RO granted service 
connection for PTSD at 30 percent disabling and granted 
nonservice connected pension for rectal cancer at 100 percent 
disabling.  After the Veteran filed an October 2007 increased 
compensation claim for PTSD, the RO increased the claim to 70 
percent disabling in a May 2008 rating decision.

The Veteran underwent two VA examinations through QTC Medical 
Services.  In August 2007, the examiner reported the Veteran had 
not worked in the past eighteen months and was fired from several 
jobs at the Corpus Christi, Texas Naval Air Station.  
Polysubstance (alcohol, cannabis, nicotine, and opioid) 
dependence and PTSD was diagnosed.  The Veteran also reported 
having a diagnosis of rectal cancer two or three years ago.  The 
examiner opined that the Veteran's polysubstance dependence "was 
listed as the primary Axis I diagnosis and is clearly the source 
of the greater majority of [the Veteran's] problems."  

In March 2008, the Veteran underwent a second VA examination in 
which he reported he had not been working for three years because 
of a disagreement with a former supervisor and the ongoing 
treatment for his rectal cancer.  The examiner reported that the 
Veteran is unable to establish and maintain effective work/school 
relationships because of depression, isolation, and physical 
problems due to his terminal rectal cancer; however, no opinion 
or rationale was provided regarding  the Veteran's service-
connected PTSD, and in particular whether that service-connected 
disorder independent of any other disability could also preclude 
the Veteran from securing or following substantially gainful 
employment.

TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16.  Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit 
sought' has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Each of these 
requirements is satisfied in the present case, as the Veteran 
asserted that he is unable to work due to his service-connected 
PTSD.  Additionally, the Veteran submitted a formal claim for 
unemployability compensation, via a VA Form 21-8940.  

VA regulations allow for the assignment of a TDIU rating when a 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable at 40 
percent or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In 
this case, the Veteran is only service connected for PTSD at 70 
percent disabling, which exceeds the 60 percent disabling 
threshold for one service-connected disability.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  The Veteran should be provided with a VA 
psychiatric examination in order to assess 
the current nature and severity of his PTSD 
with respect to whether it, in and of itself, 
precludes his performance of substantially 
gainful employment (more than marginal 
employment) consistent with his educational 
background of a high school diploma and an 
employment history.  The claims file must be 
made available and the opinion should reflect 
that such review has been accomplished.  The 
examination should include the taking of a 
complete psychiatric history, as well as the 
conduct of a mental status evaluation and any 
tests deemed necessary by the examiner.  The 
VA examiner should provide an opinion as to 
whether is it at least as likely as not (50 
percent probability) that the Veteran's PTSD 
alone precludes him from securing or 
following substantially gainful employment 
(more than marginal employment).  
A clear rationale for all opinions should be 
expressed including a discussion of the facts 
and medical principles involved.  However, if 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






